NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            MAY 12 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
JOHN DRAYTON,                                    No. 18-16846

              Plaintiff-Appellant,               D.C. No. 2:16-cv-03056-DMC

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted May 10, 2022**
                              San Francisco, California

Before: WALLACE, W. FLETCHER, and SANCHEZ, Circuit Judges.

      John Drayton appeals from the district court’s affirmance of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social

Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The Administrative Law Judge (“ALJ”) did not err in evaluating the medical

record, and substantial evidence supports the ALJ’s residual functional capacity

(“RFC”) determination. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.

2005) (affirming the RFC where the ALJ “applied the proper legal standard and his

decision is supported by substantial evidence”).

      Substantial evidence supports the ALJ’s determination, at step four, that

Drayton could perform his past relevant work as actually performed. See

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1166 (9th Cir. 2008)

(setting out the standard).

      The ALJ provided specific, clear, and convincing reasons to discount

Drayton’s testimony, citing factors including lack of corroborating objective

medical evidence, inconsistent claimant testimony, and inconsistent behavior. See

20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4) (the ALJ considers a claimant’s

statements “in relation to the objective medical and other evidence”); Carmickle,

533 F.3d at 1161 (an ALJ may reject a claimant’s testimony in favor of a doctor’s


                                         2
contradictory opinion); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (ALJ

properly considered a lack of corroborating medical evidence as one factor in the

credibility determination); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir.

2001) (ALJ properly discounted testimony based on claimant’s testimony and

physician’s observations of inconsistent symptom behavior).

      AFFIRMED.




                                         3